UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
RICHARD-ENRIQUE: ULLOA,       )
                              )
               Plaintiff,     )
                              )
               v.             )         Civil Action No. 10-187 (RWR)
                              )
WELLS FARGO BANK, N.A.,       )
et al.,                       )
                              )
               Defendants.    )
______________________________)


                             MEMORANDUM ORDER

     Plaintiff, a resident of Ulster County, New York, filed this

action challenging a foreclosure proceeding brought in state

court in Ulster County, New York concerning real property located

there and a lender located in California.       The complaint does not

allege that any defendant resides or may be found in this

district, or that any events giving rise to plaintiff’s claim

occurred here, or that any property that is the subject of the

action is situated here.      See 28 U.S.C. § 1391(b) (prescribing

proper venue).      Plaintiff was ordered to show cause in writing

why this complaint should not be dismissed or transferred1 to the

United States District Court for the Northern District of New

York.       See 28 U.S.C. § 1406(a) (“The district court of a district

        1
      A court may raise the possibility of transfer for improper
venue sua sponte. See Schutter v. Herskowitz, Civil Action No.
06-1846 (RMC), 2007 WL 1954416, at *6 n.3 (D.D.C. July 5, 2007).
                               - 2 -

in which is filed a case laying venue in the wrong . . . district

shall dismiss, or if it be in the interest of justice, transfer

such case to any district . . . in which it could have been

brought.”).

     “The plaintiff . . . bears the burden of establishing that

venue is proper.”   Walden v. Locke, 629 F. Supp. 2d 11, 13

(D.D.C. 2009) (quoting Varma v. Gutierrez, 421 F. Supp. 2d 110,

113 (D.D.C. 2006)).   In his response to the Order to show cause,

plaintiff argues that “a substantial part of the events and

errors and omissions giving rise to the claim” took place in this

district because the defendants issued public currency and acted

“under the authority of the Federal Reserve Act of 1913, . . .

which is regulated by the US Treasury Department, through the

Comptroller of the Currency, located in this district.”   (Pl.’s

Mem. of P. & A. in Supp. of Pl.’s Reply to Order to Show Cause

¶ 15.)   However, that defendants do business under a regulatory

regime overseen by the federal government has no bearing on the

location of the foreclosure proceeding that plaintiff challenges

in his complaint.   That event did not take place in the District

of Columbia, but rather in the Northern District of New York,

where the property at issue is located.   Therefore, this action

could have been brought in the Northern District of New York.

Because dismissing the complaint would needlessly burden the

plaintiff with refiling his complaint in the Northern District of
                               - 3 -

New York, the case will be transferred to that district in the

interest of justice under 28 U.S.C. § 1406(a).   Accordingly, is

it hereby

     ORDERED that this case be, and hereby is, TRANSFERRED to the

United States District Court for the Northern District of New

York.   All pending motions are left for decision by the

transferee court.

     SIGNED this 3rd day of March, 2010.


                               _________/s/________________
                               RICHARD W. ROBERTS
                               United States District Judge